COLLIER, C. J.
In this case, a judgment by default was rendered on the fourth day of the term of the court, to which the writ was returnable. The judgment,could not have been legally rendered, until the expiration of three days after the time prescribed by the statute for the filing of a declaration, which makes the seventh day of the court the earliest time, when the judgment can be taken — (Rather vs. Owen, 1 Stewart’s R. 38.)
The judgment of the County court is reversed, and the case remanded.